Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the amendment filed 12/03/2021. 
Allowable Subject Matter
Claims 15-20, 271 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 15 recites each segment is provided with at least one assembly element that fist with at least one assembly element of another element so the segments by fitting assembly elements can be assembled into the implantable movement restriction device. Claim 271 recites at least two or more segments comprise a connecting portion comprising at least one flat surface for connecting another movement restriction device segment.
The Office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-8, 10-12,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,530,934 (Jacobsen) in view of U.S. Patent Publication Number 2009/0125053 (Ferrera et al.) 
Regarding claims 1, 5-7 Jacobsen  discloses as shown in Figure 8, an apparatus capable of treating reflux disease in a human or animal mammal patient, the apparatus comprising: two or more implantable movement restriction device segments (two or more of interlocking beads 122, see col. 9, lines 55-64) comprising a biocompatible material (see col. 4, lines 25-28), wherein said two or more implantable movement restriction device segments are capable of being assembled to an implantable assembled movement restriction device capable of being invaginated in a stomach fundus wall of the patient, wherein said two or more implantable movement restriction device segment comprise recesses or protrusions (lobe or ball 126 or socket 128, see col. 9, lines 55-64) capable of fixating said two or more implantable movement restriction device segments in relation to each other in at least one direction, and
wherein each one of said two or more implantable movement restriction device segments comprises an outer surface portion configured to become part of an outer surface of the implantable assembled movement restriction device, and wherein said assembled movement restriction device is adapted to disassemble (see claim 34 disclosing balls and sockets are releasbly interconnected such that the beads is capable of separating when the filament is removed) into its segments if it leaves its invaginated position in the stomach wall, allowing the movement restriction device segments to move separately from one another and to separately pass through the food passageway, thereby reducing risk for causing obstruction/ileus in the patient’s intestine, wherein the movement restriction device segments are capable of passing through a trocar, the movement restriction device segments have a flexible outer shape capable of passing through a trocar, wherein the movement restriction device segments are capable of having a shape allowing them to be assembled into said movement restriction device, when implanted.
	Jacobsen fails to disclose each of the two or more implantable movement restriction device segments has at least one dimension equal to or greater than 30 mm.

	Since Jacobsen discloses one of the purposes of the two or more implantable movement restriction device segments is to form an obstruction in a body passageway; see col. 3, lines 56-67; it follows that it would have been obvious to one ordinary skill in the art, at the time the invention was made to modify each of the two or more implantable movement restriction device segments has at least one dimension equal to or greater than 30 mm in order to be able to obstruct a passageway to have a diameter greater than 30 mm as suggested by Ferrera.

Regarding claim 8, Jacobsen discloses wherein the movement restriction device segments are hollow (presence of central bore 130 makes the beads hollow, see col. 9, lines 66, 67 and col. 10, lines 1-16) with a flexible outer surface. 
Regarding claim 10,     Jacobsen discloses wherein the movement restriction device segments are solid (beads are disclosed as made of a solid material as opposed to liquid). See col. 4, lines 1-11.
Regarding claim 11,     Jacobsen discloses wherein the movement restriction device segments are adapted to temporary be holding their assembled position. See claim 34.
Regarding claim 12, Jacobsen discloses wherein the movement restriction device segments are adapted to permanently hold their assembled position by the invaginated stomach wall, if the tether is never removed. See claim 34.
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but largely moot in view of the new grounds of rejection.  The applicant disagrees the beads disclosed by Jacobsen can be used in any body passageway. In response the Office respectfully disagrees. Jacobsen discloses the beads can be used in a body passage way without restriction.  It is well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration that passageways of the circulatory system are smaller than the passageways of the digestive system.  It remains the position of the Office that one of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In col. 11, lines 9-13 Jacobsen discloses the explicit embodiments are to be understood as exemplary and that one of ordinary skill in the art would understand certain modifications to be within the scope of the invention.
The applicant further argues modifying the beads disclosed by Jacobsen to be larger the 30 mm would make them unsuitable for their intended purpose, because Jacobsen discloses a preferred embodiment of .002-.0018 inches. In response, the Office respectfully disagrees. Jacobsen discloses some preferred diameters. Jacobsen does not disclose that increasing the diameter above the preferred diameter would render the device inoperable or is in anyway undesirable. Furthermore disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In col. 11, lines 9-13 Jacobsen discloses the explicit embodiments are to be understood as exemplary and that one of ordinary skill in the art would understand certain modifications to be within the scope of the invention.  Accordingly, Jacobsen cannot be considered to teach away from the modification because there is no suggestion in the disclosure that such a modification would be undesirable or render the device in operable and Jacobsen explicitly excludes such a limiting interpretation in col. 11, lines 9-13.
The applicant further argues modifying the beads to have a diameter greater than 30 mm would render them to be inoperable to be inserted into blood vessels. In response, the Office respectfully disagrees. Ferrera clearly discloses aneurysms in blood vessels are known  to have diameters of 40 mm, which is greater than 30 mm.  
 The applicant argues there is no demand to modify the device disclosed by Jacobsen. In response, the Office respectfully disagrees. 
In the prior action, the Office identified that Jacobsen discloses one of the purposes of the two or more implantable movement restriction device segments is to form an obstruction in a body passageway; see col. 3, lines 56-67; and that it follows that it would have been obvious to one ordinary skill in the art, at the time the invention was made to modify each of the two or more implantable movement restriction device segments has at least one dimension equal to or greater than 30 mm in order to be able to obstruct aneurysm to have a diameter greater than 30 mm as suggested by Ferrera.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771